UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6876


EDDIE GAMBLE, SR.,

                Plaintiff - Appellant,

          v.

DR. ONOHA; UNKNOWN DEFENDANT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03242-FL)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Gamble, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eddie Gamble, Sr., seeks to appeal the district court’s

order      dismissing        without      prejudice       under         28     U.S.C.

§ 1915(e)(2)(B) (2012) his action filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).          On appeal, we confine our review to the issues

raised   in    the    Appellant’s      brief.      See    4th    Cir.    R.    34(b).

Because Gamble’s informal brief does not challenge the basis for

the district court’s disposition, Gamble has forfeited appellate

review   of    the    court’s   order.       Accordingly,       we   deny    Gamble’s

motion for appointment of counsel and dismiss the appeal.                          We

dispense      with    oral   argument     because       the     facts    and    legal

contentions     are    adequately      presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         2